Case: 20-1678    Document: 18     Page: 1   Filed: 09/08/2020




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                   REGINA WINTERS,
                    Claimant-Appellant

                             v.

   ROBERT WILKIE, SECRETARY OF VETERANS
                   AFFAIRS,
              Respondent-Appellee
             ______________________

                        2020-1678
                  ______________________

    Appeal from the United States Court of Appeals for
 Veterans Claims in No. 17-1581, Senior Judge William A.
 Moorman.
                 ______________________

                Decided: September 8, 2020
                  ______________________

    REGINA WINTERS, Albuquerque, NM, pro se.

     CHRISTOPHER L. HARLOW, Commercial Litigation
 Branch, Civil Division, United States Department of Jus-
 tice, Washington, DC, for respondent-appellee. Also repre-
 sented by ETHAN P. DAVIS, TARA K. HOGAN, ROBERT
 EDWARD KIRSCHMAN, JR.; BRANDON A. JONAS, Y. KEN LEE,
 Office of General Counsel, United States Department of
 Veterans Affairs, Washington, DC.
Case: 20-1678    Document: 18      Page: 2    Filed: 09/08/2020




 2                                           WINTERS   v. WILKIE



                  ______________________

     Before REYNA, CLEVENGER, and CHEN, Circuit Judges.
 PER CURIAM.
     Pro se Appellant Regina Winters, widow of United
 States Army veteran Arthur L. Winters, appeals the Janu-
 ary 10, 2020, decision of the United States Court of Appeals
 of Veterans Claims affirming a denial of Mrs. Winters’s
 claim that her deceased husband was entitled to an earlier
 effective date for his special monthly compensation award
 and that she was entitled to accrued benefits. We are stat-
 utorily prohibited from reviewing the Veterans Court’s fac-
 tual determinations or its application of law to particular
 facts. 38 U.S.C. § 7292(d)(2). Because Mrs. Winters’s ap-
 peal involves only the application of law to facts, we lack
 jurisdiction over Mrs. Winters’s case, and dismiss this ap-
 peal.
                        BACKGROUND
     Mrs. Winters is the widow of the late Arthur L. Win-
 ters. Mr. Winters served on active duty in the United
 States Army from November 1940 to September 1945. J.A.
 9. While in service, he was a prisoner of war of the German
 government from 1943 to 1945. Id. During his lifetime, he
 was granted compensation for several service-connected
 disabilities, and he had claims pending before the United
 States Department of Veterans Affairs when he died in De-
 cember 2011. Id. Following his death, Mrs. Winters con-
 tinued to pursue his pending claims as a substituted
 claimant. Id.
     On April 5, 2017, the Board of Veterans Appeals
 (“Board”) denied entitlement to an earlier effective date for
 special monthly compensation (“SMC”). J.A. 8–22. In its
 decision, the Board found that the evidence put forth by
 Mrs. Winters did not satisfy the statutory requirements for
 an effective date prior to September 9, 2011, for SMC.
Case: 20-1678      Document: 18     Page: 3    Filed: 09/08/2020




 WINTERS   v. WILKIE                                          3



 J.A. 17; see also 38 U.S.C. § 1114(s). The Board also found
 that the evidence submitted to establish the SMC criteria
 concerning the “need [for] regular aid and attendance” was
 not sufficient for purposes of establishing entitlement to an
 earlier effective date. J.A. 19; see also 38 C.F.R. § 3.352(a);
 38 U.S.C. § 1114(l). Because the Board denied the earlier
 effective date, Mrs. Winters’s pending claim for accrued
 benefits also failed. See 38 U.S.C. § 5121(a).
     The United States Court of Appeals of Veterans Claims
 (“Veterans Court”) affirmed the Board’s decision on Janu-
 ary 10, 2020, finding no basis to conclude that the Board’s
 application of the law to the facts of the case was in error
 or inadequate. J.A. 1–7. Mrs. Winters appeals the Veter-
 ans Court’s decision.
                           ANALYSIS
     Our jurisdiction to review decisions by the Veterans
 Court is limited by 38 U.S.C. § 7292. We have jurisdiction
 “to review and decide any challenge to the validity of any
 statute or regulation or any interpretation thereof . . . and
 to interpret constitutional and statutory provisions, to the
 extent presented and necessary to a decision.” 38 U.S.C.
 § 7292(c). But we lack jurisdiction to “review (A) a chal-
 lenge to a factual determination, or (B) a challenge to a law
 or regulation as applied to the facts of a particular case,”
 unless those challenges present constitutional issues.
 38 U.S.C. § 7292(d)(2). While pro se pleadings are to be lib-
 erally construed, the pro se plaintiff must nonetheless es-
 tablish jurisdiction. See Reynolds v. Army & Air Force
 Exch. Serv., 846 F.2d 746, 748 (Fed. Cir. 1988).
     In her opening brief, Mrs. Winters asserts–and we
 agree–that there are no legal or constitutional challenges
 in her appeal. App. Inf. Br. at 1. Rather, Mrs. Winters
 challenges the Veterans Court’s decision to affirm the
 Board’s application of the law to the facts of her case in
 denying her claims for an earlier effective date for SMC
 and accrued benefits. Because Mrs. Winters asks this
Case: 20-1678    Document: 18      Page: 4    Filed: 09/08/2020




 4                                           WINTERS   v. WILKIE



 court to review the application of law to facts, we lack ju-
 risdiction to hear this appeal.
                        CONCLUSION
     Mrs. Winters’s appeal challenges the Veterans Court’s
 decision to affirm the Board’s application of law to Mrs.
 Winters’s particular case. Under 38 U.S.C. § 7292(d)(2),
 we may not consider these challenges. We must therefore
 dismiss this appeal.
                        DISMISSED
                           COSTS
     No costs.